Citation Nr: 1819060	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  08-06 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as secondary to service-connected disabilities.

2.  Entitlement to an increased rating greater than 30 percent for service-connected hypothyroidism prior to January 28, 2014.  

3.  Entitlement to an effective date prior to January 28, 2014 for the Veteran's total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date prior to January 28, 2014 for the Veteran's special monthly compensation (SMC) based on the need for aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from March 1961 to June 1965. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from February 2007, June 2014, and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland and in St. Petersburg, Florida.  Jurisdiction is currently with the RO in St. Petersburg, Florida.

In pertinent part, the February 2007 rating decision denied an initial rating for hypothyroidism, and the Board denied it in an October 2011 decision.  In a May 2012 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR), and remanded the issue back to the Board.  In addition, the Court remanded the issue of entitlement to TDIU, which it found was reasonably raised by the record.  As such, these issues were remanded by the Board in November 2012. 

In February 2016, the Board remanded the issues currently on appeal, requesting an addendum opinion as to the Veteran's hypothyroidism, noting that TDIU and SMC prior to January 28, 2014 were intertwined with the increased rating, providing an opportunity for additional evidence to be submitted, and an SSOC to be provided, in particular in light of newly received evidence.  The Board observes that a December 2016 VA examination for hypothyroidism was provided, and a March 2017 supplemental statement of the case was issued.  In addition, a private November 2017 opinion by Dr. Franciosa was added to the evidence, along with a waiver of initial adjudication by the AOJ.  As such, there has been substantial compliance with the remand instructions for the issues decided herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDINGS OF FACT

1.  The Veteran's heart disability is worsened by his service-connected disabilities, to include his hypothyroidism.  

2.  Prior to January 28, 2014, resolving all reasonable doubt in the Veteran's favor, for the entire time on appeal, the Veteran's hypothyroidism was manifested by cold intolerance, cardiovascular symptoms, and bradycardia.

3.  In light of the grant of 100 percent for hypothyroidism during the course of the appeal, there remains no question of law or fact to decide regarding an effective date earlier than January 28, 2014 for the grant of a TDIU.  

4.  Since November 17, 2010, the Veteran has had a single service-connected disability rated as 100 percent disabling and additional service-connected disability independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different bodily systems.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability, as secondary to service-connected hypothyroidism have been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310(a) (2017).

2.  The criteria for an increased rating of 100 percent, for the entire period on appeal, prior to January 28, 2014, for service-connected hypothyroidism have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7903 (2017).

3.  The issue of entitlement to an effective date earlier than January 28, 2014, for the grant of TDIU has been rendered moot by the grant of a 100-percent disability rating for hypothyroidism for the course of this appeal.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101(a) (2017).

4.  Since November 17, 2010, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C. §§ 1114(s), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

As noted above, the first element of secondary service connection requires evidence of a current disorder.  There is no doubt in the medical record that the Veteran has cardiac disease.  Thus, the Veteran has satisfied the first element of secondary service connection. 

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran's hypothyroidism and hypoparathyroidism are service-connected.  See Rating Decision-Codesheet, May 4, 2017.  Thus, the Veteran has satisfied the second element of secondary service connection.

Lastly, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  In November 2017, Dr. Franciosa reviewed the Veteran's claim folder and interviewed the Veteran.  He opined that it is more likely than not that the Veteran's underlying hypothyroidism associated with hypoparathyroidism, both induced by thyroidectomy, contributed significantly to the development of a progression of cardiac disease in the Veteran.  The examiner indicated that the Veteran's hypothyroidism and hypoparathyroidism were poorly controlled for years before the appearance of his coronary artery disease.  The examiner also observed that the Veteran's onset of heart failure occurred in the presence of normal functioning prosthetic aortic valve changes, more likely related to his coronary artery disease, aggravated by his poorly controlled service-connected hypothyroidism and hypoparathyroidism, and other non-service connected disabilities.

The Board finds the November 2017 private review and opinion probative as it is based on sufficient facts and data, a product of reliable principles and methods, and applied the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Significantly, although there is a December 2016 medical opinion, it is inadequate because it fails to provide reasoning to support the conclusion that the Veteran's heart diagnoses cannot be attributed to his hypothyroidism.  As such, it is afforded no probative value.  Earlier VA examinations have been discounted in previous remands because of lack of reasoning to support the opinion reached, or failure to discuss all of the Veteran's cardiac problems, as opposed to a specific few.  As such, these are not afforded probative value.  Thus, the Veteran has satisfied the third element of secondary service connection.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that based on the medical evidence submitted in support of the claim, secondary service connection for cardiac disease as due to service-connected hypothyroidism and hypoparathyroidism is warranted.

Increased rating

The Veteran contends that prior to January 28, 2014, his service-connected hypothyroidism is more severely disabling than reflected by the currently assigned 30-percent rating, and as such warrants an increased rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residuals in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. §§ 3.102, 4.3 (2017).

Hypothyroidism

The Veteran's service-connected hypothyroidism is currently rated as 30 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7903, which provides that a 30-percent rating is warranted if there is present fatigability, constipation, and mental sluggishness.  A 60-percent evaluation is indicated if there is muscular weakness, mental disturbance and weight gain.  A 100-percent evaluation requires cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia) slowing of thought (depression), bradycardia (less than 60 beats per minutes) and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2016).

The Court has addressed the specific application of the rating criteria for Diagnostic Code 7903.  The Court found that all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 and resolved based on the evidence of record.  The Court also stated that the rating criteria for Diagnostic Code 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

The Board observes that DC 7903 was amended, effective December 10, 2017 however, the focus of the increased rating claim is prior to January 28, 2014.  The amendments to the regulations at issue in the present case cannot be construed to have retroactive effect unless their language requires this result.  Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003) (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, there is no such language in the amendments, and as such, the Board will continue to apply the former rating criteria.  

The Board also observes that the Veteran's hypoparathyroidism is separately service connected and rated as 100 percent disabling, effective November 17, 2010, according to Diagnostic Code 7905.  The critical element in permitting the assignment of more than one evaluation under different diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of another condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Veteran's rating for hypoparathyroidism accounts for his symptoms of marked neuromuscular excitability (such as convulsions, muscular spasms (tetany), or laryngeal stridor) plus either cataract or evidence of increased intracranial pressure (such as papilledema).  These symptoms are distinct from those for hypothyroidism, rated according to Diagnostic Code 7903, which as will be discussed below, in this case involves cardiovascular involvement and cold intolerance.  See 38 C.F.R. § 4.14.

Pertinent Facts and Analysis

Prior to January 28, 2014, the Veteran seeks a 100-percent rating for hypothyroidism because he must take continuous medication, has cold intolerance, and he believes that he has cardiovascular involvement, to include bradycardia.  He contends that, although he does not have all of the symptoms contemplated by a 100-percent rating, this is not necessary to attain the rating.  

The medical evidence of record confirms that the Veteran's hypothyroidism involves cold intolerance and cardiovascular conditions throughout the course of the appeal.  See June 2006 and April 2009 VA examination reports, VA and private treatment records.  Cold intolerance was a reported symptom in medical treatment records from 2007 and 2011.  At his April 2009 VA examination, the Veteran reported intolerance to the cold prompted him to keep his house temperature at 78 degrees.  

In a June 2006 VA examination, the Veteran reported experiencing intolerance to cold weather due to hypothyroidism.  The Veteran was also concerned at that time about cardiovascular complications, reporting that he had high blood pressure, heart conditions, and vascular disease.  

A July 2006 letter from D. Vera, an individual who indicated that he had a medical background and had been a respiratory therapist, indicated that the Veteran always complained about cold weather, and lacking tolerance for the cold.  The Veteran reported being tired and not having stamina.  The Veteran's heart condition and circulation degenerated over the previous decade.

A November 2006 private treatment record indicated that the Veteran also experienced fatigue.  

An April 2009 VA examination indicated that the Veteran experienced intolerance to the cold due to his hypothyroidism.  

November 2013 private treatment records show that the Veteran had symptomatic bradycardia.  

At the January 2014 VA examination, the Veteran reported feeling cold all the time, experiencing low energy, and feeling depressed when the weather is cold and cloudy.  The Veteran reported that keeping his house at 81 degrees was comfortable for him.  He reported that he had been forgetful, having trouble remembering where he placed his keys or cell phone, or even recalling his password.  The Veteran reported having a pacemaker inplaced in 2013 for bradycardia.  The examiner indicated that the Veteran experienced easy fatigability, depression, cold intolerance, and bradycardia due to his hypothyroidism.  The Board observes these findings formed the basis for the 100-percent rating granted from January 28, 2014 for hypothyroidism.  The Board also observes that the examiner did not indicate at what point these symptoms began; however, as will be discussed below, the November 2017 private examiner indicated that these symptoms were present throughout the course of the Veteran's appeal for an increased rating. 

A March 2015 private vocational assessment by E. Calandra, vocational consultant, indicated that the Veteran retired in April 2007, in part, due to inability to tolerate the cold, associated with thyroidism.  Specifically, the Veteran reported that he retired because of an inability to tolerate cold weather, and decreased stamina.  

In a December 2016 VA addendum opinion, the examiner indicated that the Veteran had hypothyroidism, but lab tests revealed TSH within normal limits.  The Veteran had multiple diagnoses related to the heart, although the examiner did not attribute these to hypothyroidism.  The examiner also noted bradytachy syndrome, and sick sinus condition for which the Veteran had a pacemaker since November 2013.  He also had CABG due to CAD, and calcified aortic valve for which he had aortic valve replacement with mechanical heart valve.  There was also mitral regurgitation.  The examiner noted that the text book of Internal Medicine 16th edition discussed cardiac manifestations of hypothyroidism, which included clinical manifestations of bradycardia.  The Board finds this examiner's opinion to lack probative value where the examiner failed to support his conclusion with reasoning.  Further, he failed to reconcile citation of bradycardia as a manifestation of hypothyroidism, with the observance that the Veteran had bradytachy syndrome, and his conclusion that he could not attribute the Veteran's heart diagnoses to hypothyroidism.  

A November 2017 private examiner indicated that many of the same symptoms of hypothyroidism, for which the Veteran received a 100-percent disability rating effective January 2014, were in effect prior to this date.  Specifically, the examiner discussed the Veteran's worsening cold intolerance.  Reviewing the Veteran's medical history, the examiner observed that the Veteran's hypothyroidism became more symptomatic over the years, with decreased strength, weakness, loss of energy, nervousness, weight fluctuations, anxiety and worsening cold intolerance- such that by 1989 he was noted to experience fatigue, irritability, impotence and depression.  The examiner observed that the Veteran had retired from work in 2007 in large part due to cold intolerance.  Due to symptomatic bradycardia and tachybrady syndrome the Veteran had a dual chamber pacemaker implanted in November 2013.  The examiner reasoned that all of the Veteran's symptoms were present for his hypothyroidism, becoming steadily worse and clinically evident by 2004.

Considering the evidence throughout the appeal, although the Veteran has not displayed all of the criteria listed under the 100-percent rating, in light of his symptoms to include cold intolerance, and bradycardia, his hypothyroidism more nearly approximates the criteria required for the 100-percent rating.  See 38 C.F.R. §§ 4.7, 4.21 (2017). 

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 100 percent for hypothyroidism have been satisfied for the entire period on appeal, and the appeal is granted.  See 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code 7903.  

The AOJ will establish a specific effective date for the 100-percent rating.

EED for TDIU

The appeal for an earlier effective date than January 28, 2014, for the grant of TDIU is currently before the Board.  In light of the grant of benefits described above, there remains no question of law or fact to decide regarding this effective date claim.  The Board finds that the Veteran's claim of entitlement for an earlier effective date for TDIU is rendered moot.  38 U.S.C. § 7104; 38 C.F.R. § 20.101; see Locklear v. Shinseki, 24 Vet. App. 311, 314 n.2 (2011) (finding entitlement to TDIU mooted from the effective date of a 100 percent schedular disability rating); accord Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  This is not a case, in which there are multiple disabilities that, when combined, result in the veteran's 100-percent evaluation.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

Special Monthly Compensation

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated at 100 percent and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i). 

The question before the Board is whether the Veteran is entitled to an earlier effective date for SMC prior to January 28, 2014.  The Board's decision above grants a 100-percent rating for the service-connected hypothyroidism for the entire period on appeal.  Service-connection is also in effect for hypoparathyroidism, rated as 100 percent disabling effective November 17, 2010.  

Thus, for the period since November 17, 2010, the Veteran has had a service-connected disability rated as total and additional anatomically distinct service-connected disability, which is independently ratable at 60 percent or above.  The Board observes that while the separate disability rated as 60 percent disabling must involve separate and distinct anatomical segments or body systems, the fact that the total disability and the independent 60 percent disabilities result from a common etiological agent will not preclude entitlement.  Here, as discussed above in distinguishing the symptoms of hypothyroidism and hypoparathyroidism, and resolving all reasonable doubt in the Veteran's favor, the Board finds that separate and distinct body systems are involved for each of these ratings (for instance, cataracts involves the eyes as compared to cardiovascular involvement of the heart).  Accordingly, entitlement to SMC at the housebound rate under 38 U.S.C. § 1114(s) is granted, effective that date.


ORDER

Entitlement to service connection for a heart disability is granted, subject to the laws and regulations governing the award of monetary benefits.

For the entire period on appeal, prior to January 28, 2014, a 100- percent rating for hypothyroidism is granted, subject to the controlling regulations governing the payment of monetary benefits.

The appeal for an earlier effective date than January 28, 2014 for the grant of TDIU has been rendered moot, and is dismissed.

Effective November 17, 2010, entitlement to special monthly compensation at the housebound rate under 38 U.S.C. § 1114(s) is granted.






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


